Citation Nr: 1206679	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with a mood disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971 and from February 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously remanded by the Board for additional development in December 2010.


FINDING OF FACT

In February 2012, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication from his representative that he would like to withdraw the appeal as to the issue of entitlement to a rating in excess of 50 percent for PTSD with a mood disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to a rating in excess of 50 percent for PTSD with a mood disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated in February 2012 written statement that they wanted to withdraw the issue of entitlement to a rating in excess of 50 percent for PTSD with a mood disorder.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to a rating in excess of 50 percent for PTSD with a mood disorder, and it is dismissed.


ORDER

The appeal regarding the Veteran's claims for entitlement to a rating in excess of 50 percent for PTSD with a mood disorder is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


